943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Joseph McCARTHY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-56185.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1991.Decided Sept. 9, 1991.

1
Before FLETCHER, and CANBY, Circuit Judges, and REED,* District Judge.

ORDER

2
James J. McCarthy, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.   For the reasons stated in United States v. Schanning, No. 91-15111, slip op. at 9991 (9th Cir.  Aug. 1, 1991), the district court's denial of habeas relief is AFFIRMED.



*
 Hon.  Edward C. Reed, Chief Judge, United States District Court for the District of Nevada, sitting by designation